Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,681,671 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5 and 9 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 9-10) filed on 12/01/2020. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 12/01/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…by broadcast signaling, wherein the uplink data sending resource is a resource shared by a plurality of UEs;
	after receiving the unscheduled or shared uplink data sending resource, receiving, by the UE, paging information from the access network device;
	selecting, by the UE according to an air interface quality, an uplink data sending resource from the unscheduled or shared uplink data sending resource; and
	sending, by the UE, paging response information to the access network device by using the selected uplink data sending resource”, in conjunction with other claim elements as recited in claim 1, over any of the prior art of record, alone or in combination.
	Regarding claim 5, In addition to Applicant’s amendments and remarks filed on 12/01/2020, by broadcast signaling, wherein the uplink data sending resource is a resource shared by a plurality of UEs, and
	after receiving the unscheduled or shared uplink data sending resource, receive paging information from the access network device;
	select an uplink data sending resource from the unscheduled or shared uplink data sending resource according to an air interface quality; and
	send paging response information to the access network device by using the selected uplink data sending resource”, in conjunction with other claim elements as recited in claim 5, over any of the prior art of record, alone or in combination.
	Regarding claim 9, In addition to Applicant’s amendments and remarks filed on 12/01/2020, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…by broadcast signaling, wherein the uplink data sending resource is a resource shared by a plurality of UEs, and
	after receiving the unscheduled or shared uplink data sending resource, receive paging information from the access network device;
	select an uplink data sending resource from the unscheduled or shared uplink data sending resource according to an air interface quality; and 
	send paging response information to the access network device by using the selected”, in conjunction with other claim elements as recited in claim 9, over any of the prior art of record, alone or in combination.
Therefore, claims 1-12 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645